Title: To Thomas Jefferson from Gideon Granger, 15 August 1806
From: Granger, Gideon
To: Jefferson, Thomas


                        
                            Dear 
                        sir,
                            General Post office August 15th. 1806
                        
                        I have to acknowledge the receipt of yours of the 9th. since which I have just contracted with Mr Wheaten
                            for the double purpose of clearing the road and transporting the mail. As we cannot know in what state he will find
                            things, both contracts are conditional.   Of this event I have apprised Colo Hawkins and Mr Gaines.
                        An advertisement is issued for making the Nashville and Natchez route, conformable to the ideas suggested in
                            your letter and I have written to Mr Wright requesting him to survey the circuitous part of the route and to devote
                            himself to the other objects mentioned in my letter of the 4th. and report to this office, assuring him he should receive
                            three dollars per day inclusive of expences, being the sum you mentioned. I hope to leave the City to Morrow, and Sir with
                            the greatest Esteem & respect I am
                  yours affectionately
                        
                            Gidn Granger
                     
                        
                    